PER CURIAM.
We have for review an order of the Florida Industrial Commission which reversed an order of a deputy awarding benefits to an employee Harold M. Whitney. The Full Commission was of the view that Whitney was a “professional athlete” within the exclusions of Section 440.02(1)(c)(4), Florida Statutes, F.S.A.; that he was not an “employee” and that at most he was engaged in “casual employment” within the provisions of Section 440.02(3), Florida Statutes, F.S.A,
Our examination of the record and briefs, after oral argument, leads us to agree that the claimant was engaged in a “casual employment” and thereby excluded from coverage by Section 440.02(3) supra. It is unnecessary for us to consider the other holdings of the Full Commission and we therefore do not pass upon them.
The writ is denied.
It is so ordered.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur. •